1    Raymond Austin, SBN 296585
     Homeless Action Center
2
     2601 San Pablo Ave
3    Oakland, CA 94612
     Telephone: (510) 695-2260
4    Facsimile: (510) 858-7867
5
     RAustin@homelessactioncenter.org

6    Attorney for Plaintiff
7

8
                                    UNITED STATES DISTRICT COURT
9                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   JENNIFER JONES,                         ) CIVIL NO. 4:18-cv-2502-HSG
                                             )
12               Plaintiff,                  ) Notice of Voluntary Dismissal and ORDER
                                             )
13          v.                               )
                                             ) Honorable Haywood S. Gilliam, Jr.
14   NANCY A. BERRYHILL,                     )
                                             )
15   Acting Commissioner of Social Security, )
                                             )
16               Defendant.                  )
                                             )
17   _____________________________________ )

18

19            To the Honorable Court and opposing counsel: the above-named plaintiff voluntarily
20   dismisses her claim pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
21            Counsel for Defendant was conferred by Plaintiff’s counsel by email on December 10,

22   2018. Counsel for Defendant has no opposition to this motion and stipulates to the dismissal.

23

24
                                                  Respectfully submitted,

25
                                           By:    /s/ Raymond J. Austin
26                                                RAYMOND J. AUSTIN, CSBN #29685
                                                  Attorney for Plaintiff
27

28
                                                  ALEX TSE
                                                  Acting United States Attorney


     Dismissal, 4:18-cv-2502-HSG                                                                     1
1                                       SARA WINSLOW
                                        Chief, Civil Division
2
                                        DEBORAH LEE STACHEL
3                                       Regional Chief Counsel, Region IX
                                        Social Security Administration
4

5
                                        United States Attorney

6
                                        /s/ Ben A. Porter
7                                       BEN A. PORTER
8
                                        Special Assistant United States Attorney

9
                                        ORDER
10

11   APPROVED AND SO ORDERED:
12

13

14

15
     Dated: ________________________
               6/14/2019
16

17
                                         __________________________________________
18                                 ____________________________
                                         THE HON. HAYWOOD S GILLIAM, JR.
19                                       UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28




     Dismissal, 4:18-cv-2502-HSG                                                   2
